Exhibit 500 12th Ave. South * Nampa, ID 83651 Contact: Home Federal Bancorp, Inc. Len E. Williams, President and Chief Executive Officer Eric S. Nadeau, EVP and Chief Financial Officer 208-468-5049 208-466-4634 www.myhomefed.com HOME FEDERAL BANCORP, INC., ANNOUNCES PURCHASE AND ASSUMPTION OF LIBERTYBANK IN EUGENE, OREGON Total assets of Home Federal expected to increase 80% to approximately $1.5 billion before adjustments Nampa, ID (July 30, 2010) – Home Federal Bancorp, Inc. (the “Company”) (Nasdaq GSM: HOME), announced today that its subsidiary, Home Federal Bank (the “Bank”), has acquired the banking operations of LibertyBank of Eugene, Oregon, in a transaction facilitated by the Federal Deposit Insurance Corporation (the “FDIC”). This is the second
